MEMORANDUM OF DECISION.
Philip B. Keith, Jr. and Carol T. Keith appeal from a judgment of the Superior Court, Lincoln County {Bradford, J), can-celling a conveyance of real estate to them from Philip’s mother, plaintiff’s testator, Edna M. Keith. Contrary to appellants’ contentions, we conclude that any error in evidentiary rulings was harmless, Chadwick-BaRoss, Inc. v. Martin Marietta Corp., 483 A.2d 711, 716 (Me.1984) and that the conduct of the proceeding did not de*120prive them of a fair trial, Barber v. Town of Fairfield, 486 A.2d 150, 153 (Me.1985).
The entry is: Judgment affirmed.
All concurring.